   Case 19-01697-5-JNC                 Doc 420 Filed 01/16/20 Entered 01/16/20 16:06:25         Page 1 of 1
VAN−124 Order Continuing Hearing − Rev. 10/11/2019

                             UNITED STATES BANKRUPTCY COURT
                                 EASTERN DISTRICT OF NORTH CAROLINA
IN RE:
CAH Acquisition Company 12, LLC                             CASE NO.: 19−01697−5−JNC
( known aliases: Fairfax Community Hospital )
PO Box 955734                                               DATE FILED: April 1, 2019
Saint Louis, MO 63195
                                                            CHAPTER: 11
TaxID: 27−1730967




                                                ORDER CONTINUING HEARING

IT IS ORDERED AND NOTICE IS HEREBY GIVEN that the motion to continue is allowed. The hearing on
the matter referenced below will be held as follows:

DATE:          Wednesday, January 29, 2020
TIME:          01:00 PM
PLACE:         Randy D. Doub United States Courthouse, 2nd Floor Courtroom, 150 Reade Circle, Greenville,
               NC 27858

Motion to Use Cash Collateral

and to transact all other business as may properly come before the court.

A certificate of service must be filed by the attorney for the creditor requesting the continuance evidencing
service on all creditors by the following date: January 22, 2020

DATED: January 16, 2020

                                                               Joseph N. Callaway
                                                               United States Bankruptcy Judge
